Citation Nr: 0216665	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied service connection for PTSD.  The veteran 
appealed the decision to the Board.  In January 2001, the 
Board determined that new and material evidence had been 
submitted to warrant reopening the claim, and remanded the 
matter to the RO for further development.  The Board remanded 
the case in December 2000 for further development.  As 
explained in more detail below, the RO completed, to the 
extent possible, the requested development on the remanded 
issue.  However, as the RO also has continued the denial of 
the appeal, those matters have been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

4.  The veteran has PTSD as a result of traumatic events that 
occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.304, 3.326(a) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that further development is not 
necessary in view of the favorable decision that follows.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Factual Background

The service medical records are negative for the diagnosis 
and treatment of psychiatric conditions.  The enlistment 
examination of April 1958, reenlistment examination of March 
1960, physical evaluation of May 1963, separation examination 
of March 1966, as well as the corresponding medical history 
reports, are negative for reports of psychiatric complaints 
and diagnoses.  

The service records show that the veteran was in Vietnam from 
September 1965 to March 1966.  During that period, the 
veteran served as a Hawk FC operator and Senior FC operator 
with Battery B 6th Battalion 71st Artillery.  

A VA neuropsychiatric examination was conducted in April 
1991, and the examiner acknowledged a review of the claims 
folder in the report.  The examiner indicated that the 
veteran was not aware that he filed a claim for a 
neuropsychiatric disorder, and that he denied any complaints 
related to nervous or emotional problems.  It was also noted 
that the veteran had never been treated for a psychiatric 
disorder before, during, or after service.  The veteran 
reported that he had a "satisfying and productive career" 
in service and that he served in Germany for three years and 
was in Vietnam for seven months in 1965 and 1966.  Regarding 
Vietnam, the veteran reported that he was in a Hawk missile 
site and was involved in radar.  On occasion, he was under 
small arms fire and there were some mortar attacks.  The 
examiner indicated that according to the veteran's statement, 
he was not involved in combat, per se.  He did not suffer any 
injuries, did not use alcohol or drugs and received a Vietnam 
Service Ribbon.  It was noted that after eight years of 
service, the veteran was discharged from service because he 
became disenchanted with the political handling of the war.  
The examiner noted that since his discharge, the veteran has 
gone through two bankruptcies, one divorce, and changed jobs 
approximately six or seven times.  The examiner determined 
that there was no psychiatric disease, and that the veteran 
was in a mild dysthymic reaction as a result of his son's 
death.  However, the examiner found it difficult to make that 
diagnosis at the time.  The examiner ultimately found that 
the veteran was emotionally stable and that a psychiatric 
condition could not be identified that would warrant 
treatment.  

In September 1996, VA received the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
listed symptoms such as depression, anger, anxiety, 
isolation, irritability, sleep disturbance and painful, 
intrusive memories of combat experiences in Vietnam.  He 
noted suffering from constant distress and difficulties with 
authorities.  He indicated that he had had 40 jobs since 
leaving service.  

In October 1996, VA received information from the veteran 
concerning his stressors.  The veteran felt that events such 
as witnessing people killed and wounded in action and duty 
with Radar detachment, contributed to his PTSD claim.  The 
veteran reported that firefights took place in October 1965, 
and that his duty with the Radar detachment was from December 
1965 to March 1966.  The veteran noted that the firefights 
took place south of Nha Trang, north of Cam Ranh Bay, and 
that his duty with Radar was in Cam Ranh Bay.  The veteran 
reported that he was with Battery B, 6th Battalion 71st 
Artillery for both listed events.  He noted that a person 
referred to as "Top Gun" was wounded in action in October 
1965 while serving with the 6th Battalion 71st Artillery.  He 
also noted that in October 1965, he witnessed someone named 
"The Mule" killed in action.  

The veteran was afforded a VA examination in November 1996, 
and the examiner noted a review of the claims file.  The 
veteran reported that when they arrived in Vietnam, they set 
up a perimeter in the "boonies" and that they were in a 
machine gun bunker.  He was with Radar, TCA, and stated that 
he had to watch scopes 12 hours at a time.  He reported that 
it was very stressful because he could not see outside and 
did not know "when his number was coming" and that he saw 
people with their legs blown off.  After interviewing the 
veteran and reviewing the claims folder, the examiner 
determined that the veteran did not meet the full criteria 
for PTSD, and expressly noted that the veteran did not have a 
specific incident that he was reliving in nightmares or 
intrusive thoughts.  The diagnosis was continuous alcohol 
dependence.  

In a statement received in December 1996, a lifelong friend 
of the veteran reported that things did not go well for him 
after his discharge from service.  It was noted that the 
veteran's marriage fell apart and that he lost a number of 
good paying jobs.  The friend also noticed the veteran losing 
control over his temper, and his loss of focus and drive 
since service.  

In August 1998, VA received a July 1998 statement from 
William Reid, M.D., who saw the veteran in June 1998 for the 
purpose of a psychiatric examination.  Dr. Reid reported the 
veteran's various symptoms, and findings from a mental status 
examination.  Dr. Reid diagnosed chronic and severe PTSD.

In an August 1998 statement, received by VA in November 1999, 
an osteopath reported that he had been taking care of the 
veteran since December 1997.  The osteopath reported that 
"since being in Vietnam he has had many problems with post-
traumatic stress disorder."

The veteran was accorded a VA examination in October 1998.  
The examiner reviewed the claims file with attention given to 
the veteran's stress letter, the report from his previous 
rating examination, and the report of his psychiatric 
examination done by the private physician.  The veteran 
reported that they were given five rounds of ammunition, and 
that he saw a lot of people get killed or wounded.  He was in 
radar control and that he was in a closed van that he could 
not see out of, and he could hear shelling.  To this date, it 
has made him anxious.  He reported that he liked to sleep 
with a night-light and did not like to be in controlled or 
confined spaces.  He also noted that while in Vietnam, he 
went on patrol.  Following examination, an Axis I diagnosis 
of PTSD was made.  Stressors were reported as "economic, 
problems with primary support system, and exposure to war."  

Received in May 1999 was a statement from the veteran and a 
casualty report.  The veteran reported that he had run into a 
former comrade while on patrol that was killed in November 
1965.  According to the casualty report, the individual was 
killed as a result of a gunshot wound to the stomach received 
in hostile ground action.  The individual served with Battery 
A 1st Battalion, 1st Calvary Division.  

In November 1999, the veteran testified at a videoconference 
conducted by the undersigned member of the Board.  The 
veteran testified that he became acquainted with a member of 
a Marine unit and that they traded on occasion.  He learned 
of the person's death when a detachment went out and brought 
back casualties and prisoners.  The casualty report regarding 
the individual's death in November 1965 was associated with 
the claims folder.  The veteran testified that his unit did a 
little patrolling and maintained the perimeter.  In December 
1965, they were moved to Cam Ranh Bay and set up a radar 
site.  During his third week in Vietnam, he saw a VC dropped 
out of a helicopter after turning over information.  He was 
under a medical professional's care and he went to the 
Veterans Center in Tulsa, Oklahoma about once a month.  Dr. 
Steinbrook prescribed Prozac.  The veteran's brother provided 
background regarding his family and military service, and 
noted his observations of the veteran's behavior after his 
discharge from service.  The veteran testified that he first 
received psychiatric help while in Kansas from Dr. Kerrico 
because he had problems with his temper and drinking.  He did 
not know much about PTSD until 8 or 10 years prior from the 
VFW in Claremore, Oklahoma.  He also referred to the Vietnam 
Vet Center, and noted that he worked there for about three 
years and was fired.  He was not receiving benefits from the 
Social Security Administration (SSA).  The veteran testified 
that he has claustrophobia due to sitting in a 12 foot by 16-
foot box for 12 hours with a bayonet with others, without 
weapons and relying on perimeter guards.  

In May 2000, VA received copies of treatment records from Dr. 
Steinbrook.  The records reflect treatment for the left 
shoulder in October 1998.  

In January 2001, the Board reopened the claim of entitlement 
to service connection for PTSD on the basis that new and 
material evidence had been submitted.  The Board remanded the 
case the RO for further development, to include verification 
of his reported stressors and securing treatment records.

In April 2001, VA received a statement from the veteran 
listing the reasons why he stopped going to the Tulsa Vet 
Center.  

In a June 2001 summary of the veteran's stressor, the rating 
specialist noted the following: only given 5 rounds and told 
that equipment was to follow; set up a perimeter in the 
"boonies"; was in a machine gun bunker with Radar TCA; 
watched scopes 12 hours at a time and could not see outside; 
sitting in a Radar Van, which measured 10 feet by 16 feet 
without windows and only one door, tracking planes from the 
air base out on missions and two 45's as weapons; saw a 
Marine hit in the leg and another hit in the stomach, and 
others with legs blown off, while on patrol with Marines; saw 
first bagged bodies and an individual with a hole in the side 
of his face while at a Marine camp, while south of Da Nang; 
and shot and killed one Viet Cong.  

In an April 2002 response to the RO's request for 
verification of the veteran's reported stressors, the United 
States Armed Services Center for Unit Records Research, 
provided copies of Daily Staff Journals and extracts of 
Battlefield Reports - A Summary of Lessons Learned submitted 
by the U.S. Army Vietnam.  It was noted that the Daily Staff 
Journals submitted by the 97th Artillery Group, the higher 
headquarters of the 6th Battalion 71st Artillery, for the 
period from July to December 1965, document enemy incidents 
to include small arms fire involving elements of the 97th 
Artillery Group.  It was also noted that Daily Staff Journals 
submitted by the Headquarters Field Force Vietnam for October 
7, 1965 to December 26, 1965, document attacks against Nha 
Trang, one of the locations that the veteran provided.  The 
Battlefield Reports, for the period ending June 30, 1966, 
document that the Vietcong attacked U.S. Marine Corps air 
installations at DaNang, one of the locations and dates 
provided by the veteran.

Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV)), and supported by 
findings on the examination report); credible supporting 
evidence that the claimed inservice stressor occurred; and a 
link, established by medical evidence, between the current 
symptoms and the inservice stressor.  38 C.F.R. § 3.304(f).  
If a claimed inservice stressor is related to combat, service 
department evidence showing combat service or a combat 
citation are conclusive evidence of a stressor, in the 
absence of evidence to the contrary.  Id.

In this case, some of the medical records and examination 
reports of record reflect a diagnosis of PTSD.  In 
particular, the October 1998 VA examination report reflects 
the examiner's review of the veteran's claims file, including 
the stress letter and VA and private examination reports.  
Given the clear evidence that PTSD has been diagnosed, the 
Board finds that the first requirement for such a claim has 
been met.

A review of the treatment records, the veteran's stressor 
statements and hearing testimony of November 1999, reflect 
the veteran's account of his experiences in Vietnam.  The 
veteran described hearing shelling while confined in a van, 
seeing others killed and wounded, and learning of the death 
of an individual that he became acquainted with.  Also, the 
veteran indicated that the events occurred around Qui Nhom, 
Nha Trang, and Cam Ranh Bay.  The veteran also noted that the 
events occurred around October 1965. 

The service records show that the veteran was in Vietnam from 
September 1965 to March 1966, and he was attached to Battery 
B, 6th Battalion, 71st Artillery.  He served as a Hawk FC 
operator and Senior FC operator while in Vietnam.  The awards 
and decorations the veteran received do not indicate combat 
service.

In an April 2002 letter, the United States Armed Services 
Center for Unit Records Research, reported that the Daily 
Staff Journals and Battlefield Reports, include small arms 
fire involving elements of the 97th Artillery Group, which 
was the higher headquarters for the veteran's unit.  
Specifically, the Daily Staff Journals submitted by the 
Headquarters Field Force Vietnam for October 7, 1965 to 
December 26, 1965, document attacks against Nha Trang, which 
was one of the locations that the veteran provided.  Also, 
the Battlefield Reports document that the Vietcong attacked 
U.S. Marine Corps air installations at DaNang, one of the 
locations and dates provided by the veteran.  Additionally, 
these reports reflect information concerning wounded in 
action and other casualties.  

It is clear from the information provided by the veteran in 
1991, long before he filed a claim for PTSD, that he was 
attached to a unit located in an area which was the subject 
of small arms fire and other attacks, and that he was with 
that unit when those events occurred.  Also, casualties and 
reports of wounded are noted in these records, which is 
consistent with the veteran's account of seeing those who had 
been wounded and killed.  Overall the service records and 
unit history reports generally corroborate the veteran's 
stressors with regard to small arms fire and attacks, and 
seeing those who had been killed and wounded.  Therefore, 
there is credible supporting evidence that a claimed 
inservice stressor occurred.

As noted, PTSD has been diagnosed.  A review of the treatment 
records and examination reports reflect the conclusion that 
the veteran's PTSD is related to his events that occurred 
while he was in Vietnam.  In particular, in October 1998, the 
VA examiner specifically noted "exposure to war" as a 
stressor.  Therefore, a link established by medical evidence, 
between the current symptoms and the inservice stressor has 
been provided.

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection for 
PTSD have been met.  The appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted subject 
to regulations applicable to the payment of monetary 
benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

